DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In [0069], line 3, “point                         
                            
                                
                                    p
                                
                                
                                    1
                                
                            
                            (
                            A
                            )
                        
                    ” is not consistent with FIG. 3A.
Appropriate correction is required.
Claim Objections
Claims 1 and 14 objected to because of the following informalities:  not introducing the expended .  Appropriate correction is required. 
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 1 and 14 recite the abbreviation "lidar" without its expanded text. The claims should be rewritten in such manner so as to recite "light detection and ranging" (lidar) in order to introduce the abbreviation along with its corresponding expanded text. Note the order of abbreviation with respect to its corresponding expanded text. Additionally, it is the abbreviation that which should be enclosed by parentheses.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (U.S PG-PUB NO. 20200326703 A1) in view of Feser et al (U.S PG-PUB NO. 20210046940 A1).
-Regarding claim 1, Li discloses an apparatus for recognizing an object ([0037], “detecting objects”; [0038]) based on a lidar sensor, the apparatus comprising (Abstract; FIGS. 1-12): the lidar sensor configured to generate a point cloud around an autonomous vehicle ([0016], “autonomous vehicle“; FIG. 1, system 174, [0037]-[0038]; FIG. 3, dome housing; [0042], “point cloud”; FIG. 5, [0045]; FIG. 12, block 1210); and a controller (FIG. 1, device 110) configured to extract a valid contour point of the object from the point cloud (FIG. 6, [0047], “first model 600”; FIG. 12, blocks 1220-1230) and recognize a shape of the object based on a contour line composed of the extracted valid contour point (Abstract; [0016], “generate a model that represents a contour of an object detected in the vehicle's environment … computing devices”; FIG. 1, device 110; [0048]; FIGS. 7-10; FIG. 12, blocks 1230-1240).

In the same field of endeavor, Feser teaches a method for identifying the contour of a vehicle based on measurement data from an environment sensor system. Feser teaches to recognize a shape of the object based on a contour line composed of the extracted valid contour point (Feser: Abstract; FIGS. 1-6; [0003]; [0007]; [0009], “spatial points … lidar-based environment sensor system”; [0011], “polygonal chain … determining a spatial point as relevant if its straight connecting lines to adjacent spatial points”; [0032], “Graham's scan algorithm”; [0034]; [0035], “straight connecting lines … straight lines”; [0040]-[0042]; [0046]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of Feser by using contour line composed of the extracted valid contour point in order to improve the accuracy of recognizing a shape of the object and further reducing computational resource requirements.
-Regarding claim 2, the combination further discloses wherein the controller (Li: FIG. 1, device 110) is configured to set a location of the autonomous vehicle as an origin, set a horizontal line passing through the origin to                         
                            
                                
                                    0
                                
                                
                                    o
                                
                            
                        
                    , divide the point cloud into areas of a first reference angle interval, and extract points from the point cloud as sample points of a corresponding area (Li: [0003]; [0019], “reference vector may be a vector that originates from the point on the vehicle and extends in a direction of a heading or orientation of the vehicle or a lane in which the vehicle is traveling”; [0020], “data points  … positioned … relative to the reference angle”; [0052]-[0053]; FIG. 8).
-Regarding claim 3, the combination further discloses wherein the controller is configured to extract a contour point of the object from the extracted sample points based on a distance between the origin and each sample point (Li: FIG. 9, [0045]; [0054], “distance … D1 and D2”).
-Regarding claim 14, Li discloses a method of recognizing an object ([0037], “detecting objects”; [0038] based on a lidar sensor, the method comprising (Abstract; FIGS. 1-12): generating, by the lidar sensor, a point cloud around an autonomous vehicle ([0016], “autonomous vehicle“; FIG. 1, system 174, [0037]-[0038]; FIG. 3, dome housing; [0042], “point cloud”; FIG. 5, [0045]; FIG. 12, block 1210); and a controller (FIG. 1, device 110); extracting, by a controller (FIG. 1, device 110), a valid contour point of the object from the point cloud (FIG. 6, [0047], “first model 600”; FIG. 12, blocks 1220-1230); and recognizing a shape of the object based on a contour line composed of the extracted valid contour point (Abstract; [0016], “generate a model that represents a contour of an object detected in the vehicle's environment … computing devices”; FIG. 1, device 110; [0048]; FIGS. 7-10; FIG. 12, blocks 1230-1240).
Li does teach recognizing a shape of the object based on the extracted valid contour point. Li is silent to teach recognizing a shape of the object based on a contour line composed of the extracted valid contour point.
In the same field of endeavor, Feser teaches a method for identifying the contour of a vehicle based on measurement data from an environment sensor system. Feser Feser: Abstract; FIGS. 1-6; [0003]; [0007]; [0009], “spatial points … lidar-based environment sensor system”; [0011], “polygonal chain … determining a spatial point as relevant if its straight connecting lines to adjacent spatial points”; [0032], “Graham's scan algorithm”; [0034]; [0035], “straight connecting lines … straight lines”; [0040]-[0042]; [0046]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of Feser by using contour line composed of the extracted valid contour point in order to improve the accuracy of recognizing a shape of the object and further reducing computational resource requirements.
Claims 6, 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (U.S PG-PUB NO. 20200326703 A1) in view of Feser et al (U.S PG-PUB NO. 20210046940 A1), and further in view of Ying et al (U.S PG-PUB NO. 20190180467 A1).
-Regarding claim 6, Li in view of Feser is silent to teach wherein the controller is configured to extract the contour point from the sample points based on a distance between the sample points.
However, Ying. is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the controller is configured to extract the contour point from the sample points based on a distance between the sample points (Ying: [0099]; [0127], “spatial distance (or a Euclidean distance) between any two of the remaining points in a 3D cartesian coordinate system may be measured”; FIG. 11; [0138]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Li in view of Feser with the teaching of Ying by using a distance between the sample points in order to extract contour points with clustering.
-Regarding claim 10, Li in view of Feser, and further in view of Ying discloses the apparatus of claim 6.
Li is silent to teach removing the contour point having low validity among all contour points.
In the same field of endeavor, Feser teaches a method for identifying the contour of a vehicle based on measurement data from an environment sensor system (Feser: Abstract; FIGS. 1-6) and removing the contour point having low validity among all contour points (Feser: Abstract, “removing spatial points from the polygonal chain that are irrelevant to identifying the contour of the vehicle”; [0010]).
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Li in view of Feser with the teaching of Ying by removing the contour point having low validity among all contour points in order to improve the accuracy of recognizing a shape of the object and further reducing computational resource requirements.
-Regarding claim 15, Li discloses wherein extracting the valid contour point of the object includes (Abstract; FIGS. 1-12): extracting a plurality of sample points from the point cloud (FIG. 6, [0047], “first model 600”; FIG. 12, blocks 1220-1230); primarily FIG. 9, [0045]; [0054], “distance … D1 and D2”); 
Li is silent to teach extracting a contour point from the plurality of sample points based on a distance between contour points; and removing a contour point having low validity among the contour points (Feser: Abstract, “removing spatial points from the polygonal chain that are irrelevant to identifying the contour of the vehicle”; [0010]).
In the same field of endeavor, Feser teaches a method for identifying the contour of a vehicle based on measurement data from an environment sensor system (Feser: Abstract; FIGS. 1-6) and removing a contour point having low validity among the contour points (Feser: Abstract, “removing spatial points from the polygonal chain that are irrelevant to identifying the contour of the vehicle”; [0010]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Li the teaching of Feser by removing the contour point having low validity among all contour points in order to improve the accuracy of recognizing a shape of the object and further reducing computational resource requirements.
Li in view of Feser is silent to teach extracting a contour point from the plurality of sample points based on a distance between contour points.
However, Ying. is an analogous art pertinent to the problem to be solved in this application and further discloses extracting a contour point from the plurality of sample points based on a distance between contour points (Ying: [0099]; [0127], “spatial distance (or a Euclidean distance) between any two of the remaining points in a 3D cartesian coordinate system may be measured”; FIG. 11; [0138]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Li in view of Feser with the teaching of Ying by using a distance between the sample points in order to extract valid contour points with clustering.
-Regarding claim 16, the modification further discloses wherein extracting the plurality of sample points includes: setting a location of the autonomous vehicle as an origin; setting a horizontal line passing through the origin to                         
                            
                                
                                    0
                                
                                
                                    o
                                
                            
                        
                    ; dividing the point cloud into areas of a first reference angle interval; and extracting a point located closest to the origin as a sample point of a corresponding area (Li: [0003]; [0019], “reference vector may be a vector that originates from the point on the vehicle and extends in a direction of a heading or orientation of the vehicle or a lane in which the vehicle is traveling”; [0020], “data points  … positioned … relative to the reference angle”; [0052]-[0053]; FIG. 8).
Allowable Subject Matter
Claims 4-5, 7-9, 11-13 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664